Name: 2000/26/EC: Commission Decision of 21 December 1999 amending Decision 87/293/EEC authorising methods for grading pig carcases in Ireland (notified under document number C(1999) 4741) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  means of agricultural production;  animal product;  agri-foodstuffs
 Date Published: 2000-01-13

 Avis juridique important|32000D00262000/26/EC: Commission Decision of 21 December 1999 amending Decision 87/293/EEC authorising methods for grading pig carcases in Ireland (notified under document number C(1999) 4741) (Only the English text is authentic) Official Journal L 009 , 13/01/2000 P. 0029 - 0029COMMISSION DECISIONof 21 December 1999amending Decision 87/293/EEC authorising methods for grading pig carcases in Ireland(notified under document number C(1999) 4741)(Only the English text is authentic)(2000/26/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigment(1), as last amended by Regulation (EC) No 3290/94(2),Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases(3), as last amended by Regulation (EC) No 3513/93(4), and in particular Article 5(2) thereof,Whereas:(1) The Commission, by Decision 87/293/EEC(5), as last amended by Decision 98/284/EC(6), has authorised different methods for grading pig carcases in Ireland.(2) The Irish Government has requested the Commission to remove the method "Introscope/midline" from the list of authorised methods for grading pig carcases in Ireland, as the said method is no longer used to grade pig carcases in Ireland.(3) Decision 87/293/EEC should be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1Decision 87/293/EEC is hereby amended as follows:1. The third indent of Article 1 is deleted.2. Part 3 of the Annex is deleted.Article 2This Decision is addressed to Ireland.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 301, 20.11.1984, p. 1.(4) OJ L 320, 22.12.1993, p. 5.(5) OJ L 146, 6.6.1987, p. 66.(6) OJ L 128, 30.4.1998, p. 69.